Josephine Frontera (petitioner) appeals pursuant to S.J.C. Rule 2:21, 421 Mass. 1303 (1995), from the denial by a single justice of this court of a petition for relief under G. L. c. 211, § 3.
We assume, without deciding, that for purposes of determining the applicability of rule 2:21 (1), the petitioner had sought relief before the single justice from an interlocutory ruling in the trial court. The petitioner, however, has not complied with the requirement of rule 2:21 (2) that she “set forth the reasons why review of the trial court decision cannot adequately be obtained on appeal from any final adverse judgment in the trial court or by other available means.” The petitioner mentions some perceived consequences of the decision by the single justice and of that of the District Court judge, but does not meet her burden under rule 2:21 (2).

Judgment affirmed.

The case was submitted on the papers filed, accompanied by a memorandum of law.